Name: Decision (EU) 2016/3 of the European Central Bank of 18 November 2015 laying down the principles for providing feedback on the performance of national competent authorities' sub-coordinators in the joint supervisory teams of the Single Supervisory Mechanism (ECB/2015/36)
 Type: Decision
 Subject Matter: cooperation policy;  financial institutions and credit;  trade policy;  budget
 Date Published: 2016-01-05

 5.1.2016 EN Official Journal of the European Union L 1/4 DECISION (EU) 2016/3 OF THE EUROPEAN CENTRAL BANK of 18 November 2015 laying down the principles for providing feedback on the performance of national competent authorities' sub-coordinators in the joint supervisory teams of the Single Supervisory Mechanism (ECB/2015/36) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to Council Regulation (EU) No 1024/2013 of 15 October 2013 conferring specific tasks on the European Central Bank concerning policies relating to the prudential supervision of credit institutions (1), and in particular Article 6(1) and (7) thereof, Whereas: (1) Article 6(1) of Regulation (EU) No 1024/2013 (hereinafter the SSM Regulation) stipulates that the European Central Bank (ECB) is responsible for the effective and consistent functioning of the Single Supervisory Mechanism (SSM). Recital 79 of the SSM Regulation states that highly motivated, well-trained and impartial staff is indispensable to effective supervision. (2) In accordance with Articles 3 to 6 of Regulation (EU) No 468/2014 of the European Central Bank (2) (hereinafter, the SSM Framework Regulation), the ECB is in charge of the establishment and composition of joint supervisory teams (JSTs) composed of staff members from the ECB and from the national competent authorities (NCAs). The JST coordinator, assisted by NCA sub-coordinator(s), ensures the coordination of the work within the JST. (3) In view of the NCA sub-coordinators' important role in coordinating the JST members from their NCA, it is necessary and proportionate to introduce a uniform process for the provision of performance feedback on NCA sub-coordinators in JSTs. By assisting with the continuous improvement of the NCA sub-coordinators' performance, the SSM performance feedback helps to ensure the proper functioning of JSTs. The SSM performance feedback initially takes the form of a field test that is limited in time. Based on the experience gained during the field test, a more comprehensive implementation of the SSM performance feedback mechanism will be considered. NCAs and the ECB are solely responsible for the performance appraisal of their staff. NCAs may use the feedback provided in accordance with this Decision in the day-to-day management of their staff members, and it may serve as input into the internal appraisal systems of the NCAs, if allowed under the relevant national law. (4) Recognising that performance feedback is necessary for the management of JSTs, the European Data Protection Supervisor has endorsed the SSM performance feedback mechanism, subject to the condition that the precise operation of the performance mechanism is defined in a legal instrument adopted at the appropriate level, HAS ADOPTED THIS DECISION: Article 1 Definitions For the purposes of this Decision, the definitions contained in Article 2 of the SSM Regulation and Article 2 of the SSM Framework Regulation shall apply. Article 2 SSM performance feedback 1. NCA sub-coordinators in JSTs shall receive feedback on their own and their team's performance in carrying out their tasks in the JST, subject to and in accordance with the principles set out in Annex I. 2. Following the setting of the NCA sub-coordinators' main tasks and objectives, the feedback shall be provided with regard to the feedback cycle that starts on the day of the entry into force of this Decision as referred to in Article 3 and ends on 29 February 2016. Article 3 Entry into force This Decision shall enter into force on 20 November 2015. Done at Frankfurt am Main, 18 November 2015. For the Governing Council of the ECB The President of the ECB Mario DRAGHI (1) OJ L 287, 29.10.2013, p. 63. (2) Regulation (EU) No 468/2014 of the European Central Bank of 16 April 2014 establishing the framework for cooperation within the Single Supervisory Mechanism between the European Central Bank and national competent authorities and with national designated authorities (SSM Framework Regulation) (ECB/2014/17) (OJ L 141, 14.5.2014, p.1). ANNEX I Principles for providing feedback on the performance of NCA sub-coordinators in joint supervisory teams of the Single Supervisory Mechanism (SSM performance feedback) Principle 1 Scope of the SSM performance feedback NCA sub-coordinators in JSTs will be subject to SSM performance feedback, provided that they work in a JST on the basis of at least 25 % of a full-time equivalent position as defined in the employment framework of the relevant NCA. Principle 2 Purpose of the SSM performance feedback In order to ensure and improve the functioning of the SSM as a whole, the SSM performance feedback will recognise and assess the NCA sub-coordinators' performance when carrying out their tasks, with a view to further developing their understanding of the objectives and competencies common to the SSM, and thereby fostering motivation among team members. Principle 3 SSM performance feedback process for NCA sub-coordinators 1. At the beginning of the feedback cycle, the JST coordinator, after consultation with the NCA sub-coordinator, sets the main tasks and objectives for the NCA sub-coordinator referred to under Principle 1. The main tasks and objectives will be recorded in the SSM feedback form. 2. The JST coordinator is to provide each NCA sub-coordinator referred to under Principle 1 with ongoing guidance and informal feedback throughout the feedback cycle. Once the feedback cycle is completed, the JST coordinator will provide each NCA sub-coordinator referred to under Principle 1 with end-of-cycle feedback, both orally and in writing in the SSM feedback form. 3. Both the ongoing and the end-of-cycle feedback will take into account the NCA sub-coordinators' main tasks and objectives, as recorded in the SSM feedback form, the SSM competencies set out in Annex II and their team's contribution to the overall functioning of the JST. Principle 4 Access to the SSM performance feedback 1. The end-of cycle performance feedback for NCA sub-coordinators in a JST may be made accessible to, and may be used by the relevant NCA for the purpose of facilitating the NCA's regular management of its staff, if allowed by the applicable national laws. 2. NCAs may choose to use the SSM performance feedback as additional input to their internal performance appraisal systems, if allowed by the applicable national laws. 3. Access to the SSM performance feedback, including its transfer, will be granted to NCAs in accordance with Article 8(a) of Regulation (EC) No 45/2001 of the European Parliament and of the Council (1). Principle 5 Protection of personal data processed in the context of the SSM performance feedback 1. The SSM performance feedback data will be processed by the ECB in accordance with Regulation (EC) No 45/2001. 2. The performance feedback data is to be used exclusively for the purposes described under Principles 2 and 4 and the data is to be stored for a maximum period of five years. (1) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001 p. 1). ANNEX II LIST OF SSM COMPETENCIES Professional knowledge : Knowledge of supervisory policies, methodologies and regulations, especially in the SSM context, as well as of the functioning of financial institutions. Keeps abreast of developments in those fields and applies the knowledge to the relevant areas of work. Communication : Conveying information clearly and concisely to groups or individuals, either verbally or in writing, to ensure that they understand the information and the message. Listening and responding appropriately to others. Cooperation and collaboration : Building and maintaining on-going, collaborative, working relationships with co-workers to achieve the European goals of the team. Developing and maintaining effective relationships with others in order to encourage and support teamwork. Proactively sharing data, information and knowledge within the team. Determination in achieving objectives : Performing tasks with tenacity and perseverance, pursuing successful solutions while adapting own behaviour to find a suitable approach to reach a successful outcome. Judgement and intrusiveness : Analysing and assessing situations, data and information in order to develop appropriate strategies, plans and policies. Understanding and formulating different and opposing perspectives on an issue, if needed, adapting approaches as the requirements of a situation change, considering problems from new perspectives and expanding on the thinking or solutions proposed by others. Attempting to fully understand issues prior to making a recommendation or reaching a conclusion, while gathering full and exact information as necessary, arriving at a sound judgement by respectfully asking a series of intrusive questions and continuously scanning for potential issues and information. Breadth of awareness and being forward-looking : Looking beyond the own role to establish the wider context in which one operates, by having a full understanding of the different functions/areas, by showing awareness of diverse cultural contexts and points of view, and by assessing the implications of own decisions on others. Looking ahead and anticipating opportunities and threats in the future, taking action to create opportunities or to avert a future issue. Acting objectively with integrity and independence : Acting independently and objectively, in the interest of the Union as a whole, on the basis of the professional standards of the SSM, verifying circumstances to get a complete and realistic picture of a situation. Striving to reduce or eliminate biases, prejudices or subjective evaluations by relying on verifiable data and facts. Managing SSM teams (applicable to managers only) : Directing (virtual/remote) teams and guiding them towards the team objectives. Coordinating team activities across boundaries, by providing direction and by using their competencies and diversity in the most effective and efficient way. Working to reduce and cope with ambiguity and finding ways to direct and deliver in uncertain circumstances.